USCA11 Case: 21-13909      Date Filed: 04/15/2022   Page: 1 of 6




                                        [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 21-13909
                   Non-Argument Calendar
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
TERRELL MAURICE MARS,
a.k.a. Maurice Mars,


                                           Defendant-Appellant.
                   ____________________

          Appeal from the United States District Court
               for the Middle District of Georgia
          D.C. Docket No. 4:08-cr-00040-CDL-MSH-3
                    ____________________
USCA11 Case: 21-13909                Date Filed: 04/15/2022        Page: 2 of 6




2                             Opinion of the Court                    21-13909


Before JILL PRYOR, BRANCH, and LAGOA, Circuit Judges.
PER CURIAM:
       Terrell Mars, pro se, appeals the district court’s denial of his
pro se motion for compassionate release under 18 U.S.C.
§ 3582(c)(1)(A), as modified by § 603(b) of the First Step Act. 1 He
argues that the district court abused its discretion in finding that his
medical conditions did not constitute extraordinary and compel-
ling reasons because his medical conditions made him susceptible
to contracting COVID-19. He also notes that the district court de-
nied him counsel, asserting it was impossible for him to properly
present his arguments below. In the summary of the case in his
opening brief, he states that he is not a danger to the community
and that the 18 U.S.C. § 3553(a) factors weighed in favor of his re-
lease, noting his recent conduct, disciplinary history, and rehabili-
tation are better indicators of the risks that he poses upon his re-
lease.
       We review a district court’s denial of a prisoner’s
§ 3582(c)(1)(A) motion for an abuse of discretion. United States v.
Harris, 989 F.3d 908, 911 (11th Cir. 2021). We liberally construe
pro se filings. United States v. Webb, 565 F.3d 789, 792 (11th Cir.
2009). And we review the district court’s decision not to appoint
counsel for abuse of discretion. Id. at 793.


1 First   Step Act of 2018, Pub. L. No. 115-391, 132 Stat. 5194.
USCA11 Case: 21-13909          Date Filed: 04/15/2022        Page: 3 of 6




21-13909                Opinion of the Court                            3

       District courts lack the inherent authority to modify a term
of imprisonment but may do so within § 3582(c)’s provisions.
18 U.S.C. § 3582(c); United States v. Jones, 962 F.3d 1290, 1297
(11th Cir. 2020), cert. denied, 141 S. Ct. 2635 (2021). As amended
by § 603(b) of the First Step Act, § 3582(c) now provides, in relevant
part, that:
      the court, upon motion of the Director of the Bureau
      of Prisons [(“BOP”)], or upon motion of the defend-
      ant after the defendant has fully exhausted all admin-
      istrative rights to appeal a failure of the [BOP] to bring
      a motion on the defendant’s behalf or the lapse of 30
      days from the receipt of such a request by the warden
      of the defendant’s facility, whichever is earlier, may
      reduce the term of imprisonment . . . , after consider-
      ing the factors set forth in section 3553(a) to the ex-
      tent that they are applicable, if it finds that . . . extraor-
      dinary and compelling reasons warrant such a reduc-
      tion . . . and that such a reduction is consistent with
      applicable policy statements issued by the Sentencing
      Commission.

18 U.S.C. § 3582(c)(1)(A).
       As we recently explained, to grant a reduction under
§ 3582(c)(1)(A), a district court must find that three necessary con-
ditions are satisfied, which are: “support in the § 3553(a) factors,
extraordinary and compelling reasons, and adherence to [U.S.S.G.]
§ 1B1.13’s policy statement.” United States v. Tinker, 14 F.4th
1234, 1237–38 (11th Cir. 2021). District courts do not need to
USCA11 Case: 21-13909         Date Filed: 04/15/2022      Page: 4 of 6




4                       Opinion of the Court                  21-13909

address these three conditions in any particular sequence, as the
absence of even one forecloses a sentence reduction. Id.
       Under § 3553(a), a district court’s sentence must be “suffi-
cient, but not greater than necessary,” to achieve the goals of sen-
tencing, which include: reflecting the seriousness of the offense;
promoting respect for the law; providing just punishment; deter-
ring future criminal conduct; protecting the public; and providing
the defendant with any needed training or treatment.
§ 3553(a)(2)(A)–(C). Section 3553(a) also requires district courts to
consider the nature and circumstances of the offense, the defend-
ant’s history and characteristics, the kinds of sentences available,
the Sentencing Guidelines, any pertinent policy statement, the
need to avoid disparate sentences, and the need to provide restitu-
tion to any victims. § 3553(a)(1), (a)(3)–(7). The district court is not
required to discuss each of the § 3553 factors or address all mitigat-
ing evidence. Tinker, 14 F.4th at 1241. “Instead, an acknowledge-
ment by the district court that it considered the § 3553(a) factors
and the parties’ arguments is sufficient.” Id. Further, “[t]he weight
given to any specific § 3553(a) factor is committed to the sound dis-
cretion of the district court.” Id. (quoting United States v. Croteau,
819 F.3d 1293, 1309 (11th Cir. 2016)).
      We have held there is no constitutional or statutory right to
the appointment of counsel for 18 U.S.C. § 3582(c)(2) motions.
Webb, 565 F.3d at 794–95. However, we have stated that equitable
concerns, such as the complexity of the issues involved on appeal,
USCA11 Case: 21-13909         Date Filed: 04/15/2022      Page: 5 of 6




21-13909                Opinion of the Court                          5

may “make the appointment of counsel appropriate to ensure a just
outcome” in § 3582(c)(2) proceedings. Id. at 795 n.4.
        “When an appellant fails to challenge properly on appeal
one of the grounds on which the district court based its judgment,
he is deemed to have abandoned any challenge of that ground, and
it follows that the judgment is due to be affirmed.” Sapuppo v.
Allstate Floridian Ins. Co., 739 F.3d 678, 680 (11th Cir. 2014). A
legal claim or argument not briefed before us is deemed forfeited,
and its merits will only be addressed in extraordinary circum-
stances. United States v. Campbell, 26 F.4th 860, 873 (11th Cir. Feb.
22, 2022) (en banc). An appellant abandons a claim when, for ex-
ample, he refers to it only in the “statement of the case” or “sum-
mary of the argument” without further elaboration. Sapuppo, 739
F.3d at 681. We do not consider arguments made for the first time
in an appellant’s reply brief, even if the appellant is proceeding pro
se. United States v. Montenegro, 1 F.4th 940, 944 n.3 (11th Cir.
2021); Sapuppo, 739 F.3d at 683.
       Here, Mars forfeited his challenge to the district court’s find-
ing that the § 3553(a) factors do not support his compassionate re-
lease. Because the denial of his motion was based on both extraor-
dinary and compelling reasons and the § 3553(a) factors, Mars
needed to convince us that each of those grounds were incorrect.
However, Mars did not challenge the § 3553(a) factors in the argu-
ment section of his opening brief. Instead, he stated in a single sen-
tence in the statement of the case section of his brief that the factors
weighed in favor of release without any elaboration. Further, his
USCA11 Case: 21-13909         Date Filed: 04/15/2022     Page: 6 of 6




6                       Opinion of the Court                 21-13909

challenge of the factors in his reply brief does not cure the issue.
Similarly, because Mars asserts only in passing that the district
court erred in denying his request for appointing him counsel, he
has abandoned that issue.
        In any event, we conclude that the district court did not
abuse its discretion in weighing the § 3553(a) factors. The court
concluded that Mars’s release would not reflect the seriousness of
the offense or his violent and extensive criminal history, promote
respect for the law, serve as a deterrent, or provide just punishment
for his crimes. The district court noted that this was his third bank
robbery offense, that his previous sentences had not deterred him,
and that, while he had made rehabilitative efforts and served the
majority of his sentence, that did not render the remainder of his
sentence meaningless. And the court also considered the need for
adequate medical treatment.
        Finally, the district court did not abuse its discretion in de-
clining to appoint counsel for Mars because he did not have a con-
stitutional right to counsel and because his compassionate release
motion was not a complex issue.
       AFFIRMED.